USCA4 Appeal: 21-4230         Doc: 50         Filed: 11/16/2022   Pg: 1 of 4




                                                UNPUBLISHED

                                   UNITED STATES COURT OF APPEALS
                                       FOR THE FOURTH CIRCUIT


                                                  No. 21-4230


        UNITED STATES OF AMERICA,

                                Plaintiff - Appellee,

                        v.

        SYDNEY ANDREA CRANDON, a/k/a Brittany Banks,

                                Defendant - Appellant,

        ------------------------------

        HUMAN TRAFFICKING INSTITUTE,

                                Amicus Supporting Appellee.


        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. Terrence W. Boyle, District Judge. (5:19-cr-00296-BO-1)


        Submitted: August 30, 2022                                   Decided: November 16, 2022


        Before AGEE, HARRIS, and QUATTLEBAUM, Circuit Judges.


        Reversed in part by unpublished per curiam opinion.


        ON BRIEF: G. Alan DuBois, Federal Public Defender, Jennifer C. Leisten, Assistant
        Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh,
        North Carolina, for Appellant. Michael F. Easley, Jr., United States Attorney, David A.
        Bragdon, Assistant United States Attorney, Lucy Partain Brown, Assistant United States
USCA4 Appeal: 21-4230      Doc: 50         Filed: 11/16/2022    Pg: 2 of 4




        Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
        for Appellee. Nicholas D. Stellakis, Jacob J. Struck, Boston, Massachusetts, Erica N.
        Peterson, Anthony R. Guttman, HUNTON ANDREWS KURTH LLP, Washington, D.C.;
        Lindsey Lane, HUMAN TRAFFICKING INSTITUTE, Fairfax, Virginia, for Amicus
        Curiae.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 21-4230      Doc: 50         Filed: 11/16/2022     Pg: 3 of 4




        PER CURIAM:

              Sydney Andrea Crandon pled guilty to sex trafficking of a minor, in violation of 18

        U.S.C. § 1951(a)(1), (b)(2).    The district court sentenced Crandon to 133 months’

        imprisonment. Crandon now appeals the district court’s imposition of a $30,000 restitution

        order for future medical and mental health expenses for the victim of her offense pursuant

        to the Mandatory Victims Restitution Act (MVRA), 18 U.S.C. §§ 3663A, 3664. ∗

              We review restitution orders for abuse of discretion “but assess de novo any legal

        questions raised with respect to restitution issues.” United States v. Diaz, 865 F.3d 168,

        173 (4th Cir. 2017) (internal quotation marks omitted). A district court may order

        restitution after the MVRA’s statutory timelines under 18 U.S.C. § 3664(d)(1), (5), have

        expired, if the court “made clear that restitution was applicable” within 90 days after

        sentencing. Dolan v. United States, 560 U.S. 605, 620 (2010) (internal quotation marks

        omitted). A district court’s failure to comply with those statutory timelines is harmless

        error unless the defendant proves that her substantial rights were prejudiced by the delay.

        United States v. Johnson, 400 F.3d 187, 199 (4th Cir. 2005). Upon review, we conclude

        that the court did not abuse its discretion when it imposed restitution despite non-

        compliance with the statutory time limits.

               When, as here, a district court has statutory authority to impose restitution, “[t]he

        government bears the burden of proving by a preponderance of the evidence that the


              ∗
                We previously dismissed the portion of the appeal pertaining to the award of lost
        wages as barred by the waiver provision in Crandon’s plea agreement. See United States v.
        Crandon, No. 21-4230 (Jan. 7, 2022) (unpublished order).

                                                     3
USCA4 Appeal: 21-4230      Doc: 50         Filed: 11/16/2022     Pg: 4 of 4




        defendant’s offense of conviction directly and proximately caused harm to the victim.”

        United States v. Ritchie, 858 F.3d 201, 211 (4th Cir. 2017); see also 18 U.S.C. § 3664(e).

        “[T]he amount of restitution need not be proven with exactitude,” but “[t]he district court

        should establish the amount of the victim’s losses with some reasonable certainty.” United

        States v. Saddler, 789 F. App’x 952, 955 (4th Cir. 2019) (Nos. 18-4417, 18-4891) (internal

        quotations omitted). We have reviewed the record and we conclude that the district court

        abused its discretion when it imposed a restitution award for future medical expenses after

        it explicitly found that the Government failed to show that Crandon’s conduct proximately

        caused or worsened any of the identified medical conditions.

               Accordingly, we reverse the restitution order as it pertains to future medical and

        mental health expenses. We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                              REVERSED IN PART




                                                    4